Citation Nr: 0707314	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for memory loss, to include 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1998.  He served in the Southwest Asia Theater of 
operations during Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans' Appeals (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.  
The Board rendered a decision in April 2005.  The United 
States Court of Appeals for Veterans Claims (Court) remanded 
the case for further development in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the Court granted a Joint Motion for 
Remand, in part, on a finding that March and April 2003 VA 
examinations failed to adequately assess the nature and 
etiology of the appellant's claimed memory loss.  Therefore, 
the Board was to afford the appellant another examination in 
order to render an informed decision regarding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify or submit any 
additional medical treatment records 
which have not been previously provided, 
and which would support the assertion 
that a disorder manifested by memory loss 
was incurred or aggravated in-service, to 
include due to an undiagnosed illness.  
All attempts to secure evidence 
identified by the veteran must be 
documented in the claims file.  

2.  Thereafter, the veteran should be 
afforded a VA psychoneurological 
examination to determine the nature and 
etiology of any current memory loss.  It 
is imperative that the examiner review 
all of the evidence in the claims folder.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner must then opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current memory 
loss is related to the veteran's service, 
to include whether a memory loss is due 
to an undiagnosed illness.  If a memory 
loss is found to be a symptom of a 
current diagnosable disease or injury 
residual the examiner must opine whether 
it is at least as likely as not that the 
diagnosable disease or injury residual is 
related to the appellant's active duty 
service.  A complete written rationale 
for each and every opinion offered must 
be provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible. 

3.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) are properly applied in the 
development of the appellant's claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

